                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


EVAN AULD-SUSOTT, as Trustee for       CIVIL 16-00450 LEK-WRP
(1) IRREVOCABLE LIEF INSURANCE
TRUST OF JOHN L. SUSOTT AND
KATHRYN C. SUSOTT UAD 8/17/1988
AS RESTATED, EXEMPT TRUST FBO
DANIEL C. SUSOTT, and
(2) IRREVOCABLE LIFE INSURANCE
TRUST OF JOHN L. SUSOTT AND
KATHRYN C. SUSOTT UAD 8/17/1988
AS RESTATED, NON-EXEMPT TRUST
FBO DANIEL C. SUSOTT; and
JOHN L. SUSOTT,

                  Plaintiffs,

     vs.

LAURYN GALINDO,

                  Defendant.


    ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF FROM JUDGMENT

           On July 31, 2019, Plaintiffs Evan Auld-Susott, as

Trustee for (1) Irrevocable Life Insurance Trust of John L.

Susott and Kathryn C. Susott UAD 8/17/1988 as Restated, Exempt

Trust FBO Daniel C. Susott, and (2) Irrevocable Life Insurance

Trust of John L. Susott and Kathryn C. Susott UAD 8/17/1988 as

Restated, Non-Exempt Trust FBO Daniel C. Susott; and John L.

Susott (collectively “Plaintiffs”) filed a Motion for Relief

from Judgment (“Motion”).       [Dkt. no. 185.]   Pursuant to an

August 6, 2019 entering order, Plaintiffs filed a supplemental
memorandum in support of the Motion on August 14, 2019.     [Dkt.

nos. 186 (entering order), 187 (suppl. mem.).]    Defendant Lauryn

Galindo (“Defendant”) filed her memorandum in opposition on

September 3, 2019, and Plaintiffs filed their reply on

September 16, 2019.    [Dkt. nos. 189, 190.]   The Court has

considered the Motion as a non-hearing matter pursuant to Rule

LR7.1(d) of the Local Rules of Practice for the United States

District Court for the District of Hawaii (“Local Rules”).

Plaintiffs’ Motion is hereby denied for the reasons set forth

below.

                              BACKGROUND

             Plaintiffs filed their Complaint on August 10, 2016,

alleging three claims: fraudulent conveyance (“Count I”); unjust

enrichment (“Count II”); and constructive trust (“Count III”).

[Dkt. no. 1 at ¶¶ 19-28.]    A bench trial was held on July 10 and

11, 2018.    [Dkt. nos. 140 (7/10/18 minutes), 142 (7/11/18

minutes).]    The Findings of Fact and Conclusions of Law

(“FOF/COL”) were issued on February 28, 2019.    [Dkt. no. 167.]

Plaintiffs prevailed as to Count I, and Counts II and III were

dismissed for lack of jurisdiction because Plaintiffs had an

adequate remedy at law.    [FOF/COL at 2; id. at 42, ¶¶ 44-45.]

Specifically, this Court ruled that: 1) the 2010 transfer of the

property at issue in this case – an apartment in Princeville,

Hawai`i (“the Property”) – from to Defendant to non-party

                                   2
Daniel C. Susott (“D. Susott” and “the 2010 Transfer”) was

fraudulent under Haw. Rev. Stat. § 651C-4(a)(1); and

2) Plaintiffs were entitled to avoidance of the 2010 Transfer,

to the extent necessary to satisfy their claims against

D. Susott.    [FOF/COL at 6, ¶¶ 4-6; id. at 43, ¶¶ 1-2.]     Both the

2010 Transfer and the quitclaim deed executed by D. Susott on

April 8, 2010 in favor of Defendant (“2010 Quitclaim Deed”) were

declared void.1    [FOF/COL at 6, ¶ 6; id. at 43, ¶¶ 3-4.]    Title

in the Property reverted back to D. Susott.    [FOF/COL at 43,

¶ 4.]

             The Judgment in a Civil Case (“Judgment”) was issued

on March 1, 2019, and Defendant filed her Notice of Appeal on

March 23, 2019.    [Dkt. nos. 168, 175.]   Defendant’s appeal is

still pending before the Ninth Circuit.    Plaintiffs did not

appeal the Judgment.

             On March 5, 2019, D. Susott executed a Quitclaim Deed

conveying the Property to Defendant (“March 2019 Quitclaim

Deed”).     [Motion, Decl. of Peter Knapman, Esq. (“Knapman

Decl.”), Exh. 1.2]    D. Susott also executed another Quitclaim


        1
       The 2010 Quitclaim Deed was recorded in the State of
Hawai`i Bureau of Conveyances (“BOC”) on April 26, 2010 as
Document Number 2010-056095. [FOF/COL at 43, ¶ 3.]

        2
       The March 2019 Quitclaim Deed was recorded in the BOC on
March 6, 2019, as Document Number A-70040724. [Knapman Decl.,
Exh. 1 at i.]


                                   3
Deed conveying the Property to Defendant on April 25, 2019

(“April 2019 Quitclaim Deed”).   [Id., Exh. 2.3]   Plaintiffs argue

the 2019 Transfer was “in blatant disregard for” the rulings in

this case, and the 2019 Transfer “defeat[s] plaintiffs’ ability

to pursue recovery of this asset.”   [Mem. in Supp. of Motion at

2.]   Plaintiffs therefore ask this Court to issue an inclination

stating that, if the Ninth Circuit remands the case to allow

this Court to rule on the Motion, this Court will grant

Plaintiffs’ requested relief and amend the FOF/COL because of

the 2019 Transfer.   Plaintiffs ultimately seek the following

relief: 1) reversal of the portion of the FOF/COL dismissing

Count III for lack of jurisdiction; and 2) amendment of the

FOF/COL to grant judgment in favor Plaintiffs and against

Defendant as to Count III and to impose a constructive trust on

the Property.


      3The April 2019 Quitclaim Deed was recorded in the [Knapman
Decl., Exh. 1 at i.] According to Defendant, D. Susott executed
two Quitclaim Deeds because he was not sure whether the 2019
Quitclaim Deed would be effective, since the parties’ time to
appeal the Judgment had not yet expired. [Mem. in Opp. at 6
n.4.] D. Susott executed the April 2019 Quitclaim Deed “[t]o
ensure that a transfer occurred at a time when D[.] Susott held
title in accordance with the March 1, 2019 Judgment.” [Id.]
The March 2019 Quitclaim Deed and the April 2019 Quitclaim Deed
will be referred to collectively as “the 2019 Quitclaim Deeds,”
and the 2019 transfer of the property from D. Susott to
Defendant, regardless of which of the 2019 Quitclaim Deeds
effectuated the transfer, will be referred to as “the 2019
Transfer.”



                                 4
            Defendant argues: the rulings in this case did not

preclude D. Susott from executing a new transfer of the Property

to her; and the 2019 Transfer was supported by new consideration

from her, separate from the consideration given for the 2010

Transfer.   [Mem. in Opp. at 6.]   Defendant provides a

declaration by D. Susott, dated March 4, 2019, stating he

believes the voiding of the 2010 Transfer was erroneous and

exposes him to liability to Defendant for the amounts Defendant

paid him in the 2010 Transfer.     [Mem. in Opp., Decl. of Daniel

C. Susott (“3/4/19 D. Susott Decl.”) at ¶ 6.]    D. Susott agrees

that Defendant incurred at least $400,000 in damages as a result

of the dispute regarding the validity of the 2010 Transfer.

[Id. at ¶ 9.]   He states Defendant’s release of her claims

against him for those damages was the consideration for the 2019

Transfer.   [Id.]   Defendant argues that, to the extent

Plaintiffs assert the 2019 Transfer was an attempt to defraud

D. Susott’s creditors, Plaintiffs must litigate that issue in a

new case, not through a Fed. R. Civ. P. 60 motion in the instant

case.

                              STANDARD

            Plaintiffs bring the Motion pursuant to Rule 60(b)(3),

(5), and (6).   [Motion at 2-3.]   Rule 60(b) states, in pertinent

part:



                                   5
            On motion and just terms, the court may relieve a
            party or its legal representative from a final
            judgment, order, or proceeding for the following
            reasons:

                 . . . .

                      (3) fraud (whether previously called
                 intrinsic or extrinsic), misrepresentation,
                 or misconduct by an opposing party;

                 . . . .

                      (5) the judgment has been satisfied,
                 released, or discharged; it is based on an
                 earlier judgment that has been reversed or
                 vacated; or applying it prospectively is no
                 longer equitable; or

                      (6)   any other reason that justifies
                 relief.

Any motion brought pursuant to Rule 60(b) “must be made within a

reasonable time,” but a Rule 60(b)(3) motion must be brought “no

more than a year after the entry of the judgment.”    Fed. R. Civ.

P. 60(c).

                 To prevail on a motion filed pursuant to
            Fed. R. Civ. P. 60(b)(3), the moving party must
            prove by clear and convincing evidence that the
            judgment was obtained through fraud,
            misrepresentation, or other misconduct and that
            the conduct complained of prevented the losing
            party from fully and fairly presenting its side
            of the case. Casey v. Albertson’s Inc., 362 F.3d
            1254, 1260 (9th Cir. 2004). . . .

Lauro v. Dep’t of Pub. Safety, CIV. NO. 12-00637 DKW-RT, 2019 WL

6534118, at *4 (D. Hawai`i Dec. 4, 2019).    “Federal Rule of

Civil Procedure 60(b)(3) requires that fraud not be discoverable

by due diligence before or during the proceedings.”    Casey, 362

                                   6
F.3d at 1260 (alterations, quotation marks, and citation

omitted).

            Rufo v. Inmates of Suffolk County Jail, 502 U.S.
            367 (1992) provides for “a general, flexible
            standard for all petitions brought under the
            equity provision of Rule 60(b)(5).” Bellevue
            Manor Assoc. v. United States, 165 F.3d 1249,
            1255 (9th Cir. 1999). A Rule 60(b) motion to
            modify a court order should be granted when there
            has been “a significant change either in factual
            conditions or in law.” Rufo, 502 U.S. at 384;
            see Horne v. Flores, [557 U.S. 433,] 129 S. Ct.
            2579, 2597 (2009).

Sakuma v. Ass’n of Condo. Owners of Tropics at Waikele, Civil

No. 08-00502 HG-KSC, 2012 WL 299899, at *3 (D. Hawai`i Jan. 31,

2012), aff’d (9th Cir. May 15, 2012).

            Rule 60(b)(6)[ is] the “catchall provision” that
            applies when the reason for granting relief is
            not covered by any of the other reasons set forth
            in Rule 60 . . . . See United States v.
            Washington, 394 F.3d 1152, 1157 (9th Cir. 2005),
            overruled on other grounds, 593 F.3d 790 (9th
            Cir. 2010). Rule 60(b)(6) “has been used
            sparingly as an equitable remedy to prevent
            manifest injustice and is to be utilized only
            where extraordinary circumstances prevented a
            party from taking timely action to prevent or
            correct an erroneous judgment.” Id. (internal
            quotation marks omitted).

Lauro, 2019 WL 6534118, at *4.

                             DISCUSSION

I.   Authority to Consider the Motion

            The filing of a notice of appeal “divests the district

court of its control over those aspects of the case involved in

the appeal.”   Rodriguez v. Cty. of Los Angeles, 891 F.3d 776,

                                  7
790 (9th Cir. 2018) (citation and quotation marks omitted)).

However, Fed. R. Civ. P. 62.1 states:

               (a) Relief Pending Appeal. If a timely
          motion is made for relief that the court lacks
          authority to grant because of an appeal that has
          been docketed and is pending, the court may:

                      (1)   defer considering the motion;

                      (2)   deny the motion; or

                      (3) state either that it would grant
                 the motion if the court of appeals remands
                 for that purpose or that the motion raises
                 a substantial issue.

               (b) Notice to the Court of Appeals. The
          movant must promptly notify the circuit clerk
          under Federal Rule of Appellate Procedure 12.1 if
          the district court states that it would grant the
          motion or that the motion raises a substantial
          issue.

               (c) Remand. The district court may decide
          the motion if the court of appeals remands for
          that purpose.

          Plaintiffs’ Motion is timely because they filed it

within one year of the entry of the Judgment, and within a

reasonable time after the filing of the 2019 Quitclaim Deeds.

This Court lacks authority to grant the ultimate relief sought

in the Motion because of Defendant’s pending appeal before the

Ninth Circuit.   Plaintiffs ask this Court to issue an order,

pursuant to Rule 62.1(a)(3), stating this Court would grant the

Motion if the Ninth Circuit remands the case.     [Mem. in Supp. of

Motion at 6.]    If the Ninth Circuit remands the case, Plaintiffs


                                   8
ask that this Court order the relief sought in the Motion.      [Id.

at 10.]    Pursuant to Rule 62.1(a)(3), this Court has the

authority to consider Plaintiffs’ request for an order stating

it would grant the Motion if the case is remanded from the Ninth

Circuit.

II.   Rule 60(b)(3)

            Plaintiffs seek relief pursuant to Rule 60(b)(3)

because they allege the 2019 Transfer was an “identical

fraudulent transfer” of the Property.   [Mem. in Supp. of Motion

at 9.]    This alleged fraud is not the type of fraud that can

support Rule 60(b)(3) relief.    Plaintiffs could only obtain

Rule 60(b)(3) relief if the alleged fraud prevented them from

“fully and fairly presenting [their] side of the case.”      See

Lauro, 2019 WL 6534118, at *4.    In other words, the 2019

Transfer cannot be the basis of Rule 60(b)(3) relief to

Plaintiffs because it did not affect Plaintiffs’ presentation of

their case at trial, and Plaintiffs could not have discovered it

prior to, or during, the trial.   See Casey, 362 F.3d at 1260.

Thus, even if the Ninth Circuit remanded the case to allow a

ruling on the Motion, this Court would not grant Plaintiffs’

request for Rule 60(b)(3) relief.

III. Rule 60(b)(5)

            Plaintiffs rely on the portion of Rule 60(b)(5) that

allows post-judgment relief if “applying [the judgment]

                                  9
prospectively is no longer equitable.”    See Mem. in Supp. of

Motion at 8.    They assert the 2019 Transfer constitutes “a

significant change . . . in factual conditions.”   See Rufo, 502

U.S. at 384; Mem. in Supp. of Motion at 8 (citing Horne, 557

U.S. at 447).   In most cases, in order for a party to obtain

Rule 60(b)(5) relief, the party must establish that the changed

circumstances are such that continued enforcement of the

Judgment would be “‘detrimental to the public interest.’”      See

Horne, 557 U.S. at 447 (quoting Rufo v. Inmates of Suffolk

County Jail, 502 U.S. 367, 384 (1992)).

          The transfer of the Property back to Defendant is a

arguably a significant change in circumstances.    However, the

instant case is not a form of “institutional reform litigation,”

where Rule 60(b)(5) relief “serves a particularly important

function” because of the length of time involved and frequent

federalism concerns.   See Horne, 557 U.S. at 447 (citation and

quotation marks omitted).   The continuing effect of the Judgment

would not affect the public interest.    The Ninth Circuit has

also recognized that Rule 60(b)(5) relief

          “may be warranted when changed factual conditions
          make compliance with the decree substantially
          more onerous. . . . Modification is also
          appropriate when a decree proves to be unworkable
          because of unforeseen obstacles . . . .” [Rufo,
          502 U.S. at 384, 112 S. Ct. 748] (citations
          omitted). In addition, an order must be modified
          if compliance becomes legally impermissible. Id.
          at 388, 112 S. Ct. 748. Relief from a court

                                 10
            order should not be granted, however, simply
            because a party finds “it is no longer convenient
            to live with the terms” of the order. Id. at
            383, 112 S. Ct. 748.

S.E.C. v. Coldicutt, 258 F.3d 939, 942 (9th Cir. 2001).        The

decree of the FOF/COL and the Judgment was to void the 2010

Transfer, and that has occurred.      The 2019 Transfer is a

separate, albeit similar, transfer.     Voiding the 2010 Transfer

has not become “substantially more onerous,” “unworkable because

of unforeseen obstacles,” nor “legally impermissible.”     See

Rufo, 502 U.S. at 384.   While Plaintiffs hoped to recover the

value of the Property from D. Susott in order to satisfy their

claims against them, the FOF/COL and the Judgment did not

specifically order D. Susott to use the Property to satisfy

those claims.   Plaintiffs merely “find[] it is no longer

convenient to live with the terms of the” FOF/COL and the

Judgment, and that is not a proper ground for Rule 60(b)(5)

relief.   See id. at 383.   Thus, even if the Ninth Circuit

remanded the case for a ruling on the merits of the Motion, this

Court would not grant Plaintiffs’ request for Rule 60(b)(5)

relief.

IV.   Rule 60(b)(6)

            Finally, Plaintiffs seek relief under the “catchall

provision.”   See Ybarra v. Filson, 869 F.3d 1016, 1023 (9th Cir.

2017).    Like Rule 60(b)(3), Rule 60(b)(6) focuses upon


                                 11
addressing circumstances that occurred while the proceedings

were originally pending.   See, e.g., Henson v. Fid. Nat’l Fin.,

Inc., 943 F.3d 434, 443–44 (9th Cir. 2019) (“a movant seeking

relief under Rule 60(b)(6) must show extraordinary circumstances

justifying the reopening of a final judgment” (brackets,

citation, and internal quotation marks omitted) (emphasis

added)); Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010)

(“To receive relief under Rule 60(b)(6), a party must

demonstrate extraordinary circumstances which prevented or

rendered him unable to prosecute his case.” (brackets, citation,

and internal quotation marks omitted) (emphasis added));

Washington, 394 F.3d at 1157 (9th Cir. 2005) (stating

Rule 60(b)(6) “is to be utilized only where extraordinary

circumstances prevented a party from taking timely action to

prevent or correct an erroneous judgment” (emphasis added)).

The Motion does not ask this Court to reopen the Judgment so

that the parties can relitigate issues related to the 2010

Transfer.   The 2019 Transfer does not affect the ruling that the

2010 Transfer was fraudulent or the ruling that voiding the 2010

Transfer was the appropriate remedy for that fraud.   Nor did the

2019 Transfer prevent or hinder Plaintiffs from prosecuting

their challenge to the 2010 Transfer.   Thus, the 2019 Transfer

is not a proper ground for Rule 60(b)(6) relief.



                                12
          Even if Rule 60(b)(6) allows courts to grant relief

based on events that occur after the entry of judgment, cf.

Henson, 943 F.3d at 443 (stating Rule 60(b)(6) “gives the

district court power to vacate judgments whenever such action is

appropriate to accomplish justice” (emphasis added) (citation

and quotation marks omitted)), this Court would not find that

the 2019 Transfer constitutes extraordinary circumstances

warranting Rule 60(b)(6) relief because Plaintiffs can challenge

the 2019 Transfer in a separate action.    Thus, even if the Ninth

Circuit remanded the case for a ruling on the merits of the

Motion, this Court would not grant Plaintiffs’ request for

Rule 60(b)(5) relief.

          In short, while Defendant’s actions are reprehensible

and not condoned, this Court cannot grant Plaintiffs relief

under Rule 60.   A separate action for injunctive relief may

possibly be a different story.

          Having concluded that Plaintiffs are not entitled to

relief under either Rule 60(b)(3), (5), or (6), this Court

denies the Motion, pursuant to the authority granted in

Rule 62.1(a)(2).

                              CONCLUSION

          On the basis of the foregoing, Plaintiffs’ Motion for

Relief from Judgment, filed July 31, 2019, is HEREBY DENIED.

          IT IS SO ORDERED.

                                  13
          DATED AT HONOLULU, HAWAI`I, December 23, 2019.




EVAN AULD-SUSOTT, ETC., ET AL. VS. LAURYN GALINDO; CV 16-00450
LEK-WRP; ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF FROM
JUDGMENT



                               14
